DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments.
Applicant’s arguments, see Remarks, filed 2 December 2021, with respect to Claims 9-14 have been fully considered and are persuasive.  The 112 rejections of Claims 9-14 have been withdrawn. However, due to Applicant’s amendments, corresponding 112 rejections are provided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Specifically, in Claim 9, the limitation “wherein the interior surface forms a cavity defined by an edge in the exterior surface” fails the written description requirement and constitutes new matter. While there are two mentions of a “bag” in the original disclosure, there is no guidance provided by the Applicant with respect to this limitation. There is no mention of the words “interior,” “cavity,” “edge,” or “exterior,” nor any mention of any synonyms of those words, within the entirety of the original disclosure. There is insufficient guidance or descriptions within the original disclosure to support the limitation as currently claimed. As such, this limitation does not meet the written description requirements and constitutes new matter.
Additionally, in Claim 10, the limitation “wherein the given instance of the stylus comprises a hook or a receptacle configured to remateably couple to a hook” fails the written description requirements and constitutes new matter.
The only mention of “a hook” in the entirety of the original disclosure is in [0030], which states in full, “the packaging may have a hook to hang on retail shelves and/or at a location of use, or a receptacle to remateably or removably couple to a hook.” (emphasis added). Thus, by Applicant’s own disclosure, the given instance of the stylus does not comprise a hook. As such, this limitation does not meet the written description requirements and constitutes new matter.
As such, Claims 9 and 10 introduce new matter and are rejected under 112(a). Claims 10-14 are similarly rejected due to their dependence on Claim 9. 
For purposes of examination, the unsupported limitation of Claim 9 will be disregarded and the unsupported limitation of Claim 10 will be treated as if the packaging contains the hook element instead of the stylus.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear to the Examiner what the Applicant intends “wherein the interior surface forms a cavity defined by an edge in the exterior surface” to be. Looking at the original disclosure, there is no guidance provided by the Applicant with respect to this limitation. There is no mention of the words “interior,” “cavity,” “edge,” or “exterior,” nor any mention of any synonyms of those words, within the entirety of the original disclosure. There are a plurality of ways in which this limitation could be interpreted, for example, the use of a purse, a mesh bag or a fanny pack, none of which are provided by the Applicant within the disclosure.
Appropriate clarification is required for a thorough search and comparison with the prior art. As such, this limitation of Claim 9 will not be further considered with respect to the prior art because the scope of the claim language is not presented in a manner that the meaning would be reasonably definite and that it requires speculative see MPEP 2143.03, In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions)).
The Examiner’s rationale in not providing a prior art rejection is based at least partly on MPEP 2173.06 (II), which states in part: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
As such, Claims 9-14 are considered indefinite. As noted above, the limitation at issue in Claim 9 will not be examined as it would require “considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PG-Pub 2015/0097815, hereinafter Lee, in view of Boyd et al., US PG-Pub 2013/0038579, hereinafter Boyd, Green et al., USPN 8,803,844, hereinafter Green, and Cherdak et al., USPN 5,635,682, hereinafter Cherdak.
Regarding Claim 1, Lee teaches a stylus (stylus 100), comprising: 
a stem (Figs. 1A-1B, and corresponding descriptions) having a grip region (handle 114) and an end (flexible ferrule 112) having a tip (conductive filaments 110), 
wherein the grip region is configured to be grasped external to the stylus ([0035], “the handle 114 is sized and shaped for gripping by a user”),
wherein the stylus comprises a conductive path between the grip region and the tip ([0031]-[0033]).
However, Lee does not explicitly teach wherein, when pressed against a surface, the tip is configured to flatten to a contact area while maintaining a single contiguous form of the tip.
Boyd teaches wherein, when pressed against a surface (Boyd: touch screen surface 3), the tip is configured to flatten to a contact area while maintaining a single contiguous form of the tip (Boyd: Fig. 5, and corresponding descriptions; [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the tip flattening taught by Boyd into the device taught by Lee in order to increase the surface area of the contact so as to model the size and footprint of a human finger (Boyd: [0045]), thereby providing a higher quality touch sensitive device.

However, Lee, as modified by Boyd, does not explicitly teach wherein the tip has a surface resistance less than 102 Ω and the stem has a surface resistance less than 104 Ω, or a conductive path between the grip region and the tip having an electrical conductivity greater than 10-13 S/m.
Green teaches wherein the tip has a surface resistance less than 102 Ω and the stem has a surface resistance less than 104 Ω (Green: Col. 7, ll. 29-55), or a conductive path between the grip region and the tip having an electrical conductivity greater than 10-13 S/m.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the surface resistance taught by Green into the device taught by Lee, as modified by Boyd, in order to transfer or channel an electric charge (Green: Col. 7, ll. 29-55), thereby providing a more accurate touch device.
However, Lee, as modified by Boyd and Green, does not explicitly teach wherein the stylus is disposable.
Cherdak teaches wherein the stylus is disposable (Cherdak: disposable stylus cartridge 200).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the disposable stylus taught by Cherdak into the device taught by Lee, as modified by Boyd and Green, in order to be able to replace a worn out stylus cartridge (Chernak: Col. 4, ll. 1-7
Regarding Claim 2, Lee, as modified by Boyd, Green and Chernak, teaches the stylus of claim 1, wherein the stylus is configured for use with a touch-sensitive display based on a capacitive detection technique (Lee: [0037]-[0039]).
Regarding Claim 3, Lee, as modified by Boyd, Green and Chernak, teaches the stylus of claim 1, wherein the stylus is configured for use with a physical button (Lee: [0051]).
Regarding Claim 4, Lee, as modified by Boyd, Green and Chernak, teaches the stylus of claim 1, wherein the stylus is configured for use with a human-interface device (Lee: [0037]-[0039]).
Regarding Claim 5, Lee, as modified by Boyd, Green and Chernak, teaches the stylus of claim 1, wherein the tip has a Shore hardness between Shore 00-0 and Shore D-0 (Green: Col. 6, ll. 55-64).
Regarding Claim 6, Lee, as modified by Boyd, Green and Chernak, teaches the stylus of claim 1, wherein the stem has a Shore hardness between Shore 00-90 and Shore D-100 (Green: Col. 6, ll. 55-64).
Regarding Claim 7, Lee, as modified by Boyd, Green and Chernak, teaches the stylus of claim 1, wherein the stylus comprises a material including conductive fibers that provide the conductive path (Lee: [0032]).
Regarding Claim 8, Lee, as modified by Boyd, Green and Chernak, teaches the stylus of claim 1, wherein at least a portion of the stylus includes a conductive coating (Lee: [0035]).

Regarding Claim 15, Lee teaches a method for providing instructions (Fig. 10), comprising: 
stylus 100), wherein the stylus comprises: 
a stem (Figs. 1A-1B, and corresponding descriptions) having a grip region (handle 114) and an end (flexible ferrule 112) having a tip (conductive filaments 110), wherein the stylus comprises a conductive path between the grip region and the tip ([0031]-[0033]); 
wherein the grip region is configured to be grasped external to the stylus ([0035], “the handle 114 is sized and shaped for gripping by a user”); 
a surface of a touch-sensitive display (tablet 300); and 
providing or displaying instructions for use of the stylus (Fig. 10), 
wherein the instructions indicate that a user grasp the stylus at the grip region ([0035], “the handle 114 is sized and shaped for gripping by a user”) and touch the tip to the surface of the touch-sensitive display ([0037]-[0039]).
It would have been inherent to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate a separate set of instructions for use of a stylus and that a user would grasp a stylus by a grip region and touch the tip to a touch-sensitive display.
However, Lee does not explicitly teach wherein, when pressed against a surface of a touch-sensitive display, the tip is configured to flatten to a contact area while maintaining a single contiguous form of the tip.
Boyd teaches wherein, when pressed against a surface of a touch-sensitive display (Boyd: touch screen surface 3), the tip is configured to flatten to a contact area while maintaining a single contiguous form of the tip (Boyd: Fig. 5, and corresponding descriptions; [0045]).
Boyd: [0045]), thereby providing a higher quality touch sensitive device.
However, Lee, as modified by Boyd, does not explicitly teach wherein the tip has a surface resistance less than 102 Ω and the stem has a surface resistance less than 104 Ω, or a conductive path between the grip region and the tip having an electrical conductivity greater than 10-13 S/m.
Green teaches wherein the tip has a surface resistance less than 102 Ω and the stem has a surface resistance less than 104 Ω (Green: Col. 7, ll. 29-55), or a conductive path between the grip region and the tip having an electrical conductivity greater than 10-13 S/m.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the surface resistance taught by Green into the device taught by Lee, as modified by Boyd, in order to transfer or channel an electric charge (Green: Col. 7, ll. 29-55), thereby providing a more accurate touch device.
However, Lee, as modified by Boyd and Green, does not explicitly teach wherein the stylus is disposable.
Cherdak teaches wherein the stylus is disposable (Cherdak: disposable stylus cartridge 200).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the disposable stylus taught by Cherdak into Chernak: Col. 4, ll. 1-7), thereby providing a more accurate stylus input for a touch sensitive device.
Regarding Claim 16, Lee, as modified by Boyd, Green and Chernak, teaches the method of claim 15, wherein the touch-sensitive display is based on a capacitive detection technique (Lee: [0037]-[0039]).
Regarding Claim 17, Lee, as modified by Boyd, Green and Chernak, teaches the method of claim 15, wherein the tip has a Shore hardness between Shore 00-0 and Shore D-0 (Green: Col. 6, ll. 55-64); and 
wherein the stem has a Shore hardness between Shore 00-90 and Shore D-100 (Green: Col. 6, ll. 55-64).
Regarding Claim 18, Lee, as modified by Boyd, Green and Chernak, teaches the method of claim 15, wherein the stylus comprises a material including conductive fibers that provide the conductive path (Lee: [0032]) or at least a portion of the stylus includes a conductive coating (Lee: [0035]).
Regarding Claim 19, Lee, as modified by Boyd, Green and Chernak, teaches the method of claim 15, wherein the instructions indicate that the stylus is for use with the touch-sensitive display (Lee: [0037]-[0039]).
Regarding Claim 20, Lee, as modified by Boyd, Green and Chernak, teaches the method of claim 15, wherein the instructions indicate that the stylus is for use with a physical button (Lee: [0051].
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as cited above, in view of O’Brien, US PG-Pub 2008/0316186, hereinafter O’Brien, Boyd, as cited above, Green, as cited above, and Cherdak, as cited above.
Regarding Claim 9, Lee teaches a package (noting it is inherent a stylus is provided in a package), comprising: 
multiple instances of a stylus (stylus 100), wherein a given instance of the stylus comprises:
a stem (Figs. 1A-1B, and corresponding descriptions) having a grip region (handle 114) and an end (flexible ferrule 112) having a tip (conductive filaments 110), 
wherein the grip region is configured to be grasped external to the given instance of the stylus ([0035], “the handle 114 is sized and shaped for gripping by a user”),
wherein the given instance of the stylus comprises a conductive path between the grip region and the tip ([0031]-[0033]).
However. Lee does not explicitly teach a bag having an interior surface and an exterior surface; and the stylus located in the cavity.
O’Brien teaches a bag (O’Brien: plastic packaging 17) having an interior surface and an exterior surface (O’Brien: Fig. 3, and corresponding descriptions; [0036], additionally, it is commonly known and inherent that a bag has an interior and an exterior surface); and 
the stylus (O’Brien: stylus 4) located in the cavity (O’Brien: Fig. 3, and corresponding descriptions; [0036]).
O’Brien: [0036]), thereby providing an easier opportunity for the user to see the device before purchasing.
However, Lee, as modified by O’Brien, does not explicitly teach wherein, when pressed against a surface, the tip is configured to flatten to a contact area while maintaining a single contiguous form of the tip.
Boyd teaches wherein, when pressed against a surface (Boyd: touch screen surface 3), the tip is configured to flatten to a contact area while maintaining a single contiguous form of the tip (Boyd: Fig. 5, and corresponding descriptions; [0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the tip flattening taught by Boyd into the device taught by Lee, as modified by O’Brien, in order to increase the surface area of the contact so as to model the size and footprint of a human finger (Boyd: [0045]), thereby providing a higher quality touch sensitive device.
However, Lee, as modified by O’Brien and Boyd, does not explicitly teach wherein the tip has a surface resistance less than 102 Ω and the stem has a surface resistance less than 104 Ω, or a conductive path between the grip region and the tip having an electrical conductivity greater than 10-13 S/m.
Green teaches wherein the tip has a surface resistance less than 102 Ω and the stem has a surface resistance less than 104 Ω (Green: Col. 7, ll. 29-55), or a -13 S/m.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the surface resistance taught by Green into the device taught by Lee, as modified by O’Brien and Boyd, in order to transfer or channel an electric charge (Green: Col. 7, ll. 29-55), thereby providing a more accurate touch device.
However, Lee, as modified by O’Brien, Boyd, and Green, does not explicitly teach wherein the stylus is disposable.
Cherdak teaches wherein the stylus is disposable (Cherdak: disposable stylus cartridge 200).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the disposable stylus taught by Cherdak into the device taught by Lee, as modified by O’Brien, Boyd, and Green, in order to be able to replace a worn out stylus cartridge (Chernak: Col. 4, ll. 1-7), thereby providing a more accurate stylus input for a touch sensitive device.
Regarding Claim 10, Lee, as modified by O’Brien, Boyd, Green, and Cherdak, teaches the package of claim 9, wherein the [packaging] comprises a hook or a receptacle configured to remateably couple to a hook (O’Brien: [0036], noting the plastic packaging can be easily displayed for marketing and sales purposes, which would include the commonly known use of a hook).
Regarding Claim 11, Lee, as modified by O’Brien, Boyd, Green and Cherdak, teaches the package of claim 9, wherein the bag comprises a plastic bag or an O’Brien: Fig. 3, and corresponding descriptions; [0036], noting the use of plastic packaging to enclose the device).
Regarding Claim 12, Lee, as modified by O’Brien, Boyd, Green and Chernak, teaches the package of claim 9, wherein the given instance of the stylus is configured for use with a touch-sensitive display based on a capacitive detection technique (Lee: [0037]-[0039]).
Regarding Claim 13, Lee, as modified by O’Brien, Boyd, Green and Chernak, teaches the package of claim 9, wherein the tip has a Shore hardness between Shore 00-0 and Shore D-0 (Green: Col. 6, ll. 55-64); and 
wherein the stem has a Shore hardness between Shore 00-90 and Shore D-100 (Green: Col. 6, ll. 55-64).
Regarding Claim 14, Lee, as modified by O’Brien, Boyd, Green and Chernak, teaches the package of claim 9, wherein the given instance of the stylus comprises a material including conductive fibers that provide the conductive path (Lee: [0032]) or at least a portion of the given instance of the stylus includes a conductive coating (Lee: [0035]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627